,   . r




                                                           GENERAL


                                         ~ucvmiw   1%. -JkxAs
          PRICE   DANIEL
          ATTORNEY GENERAL
                                                   April 7, 1948     '~

                    Hon. L. A. Woods                       opinionHo. v-535
                    state Super1nteIldent
                    Department of Education                Re: Authowity of Rural
                    Austin, Texas                              High School Dis-
                                                               tricts to employ a
                    Attention: Ron, T, & T~lmble               delinquent tax col-
                               First Assistant                 lection attorney.
                    Dear Sir:
                              We refs~ to your letter of recent date re-
                    questing au opinion from this office on the followl.ng
                    qusstion:
                                  'May a Rural Et h School District,
                                                  Article 2922a), and
                             created by grouping 'f
                             which has the status of a Common School
                             Diatrlct (Article 2922b), employ an at-
                             torney with or without the approval of
                             the Commlssioners~'Court to collect de-
                             llnquent taxes and pay the fee allowed
                             under the statutes for such service."
                               In Attorney General~sOplnlon Ro. 0-6408, this
                    departrent advised that since no power OP authority
                    rests in the board of trustees of cosuaouschool districts
                    to levy, assess, or collectstaxes owed the districts,
                    suoh power being placed In the Commissioners1 Court of
             .      the county wherein the oommon'districts lie under Arti-
                    cles 27848 und 2795, V. C. S,, common school districts
                    are without authority to institute suit for the collec-
                    tion of delinquent taxes owed to the districts. Further,~
                    that suits for the collection of consnonschool districts'
                    taxes should be Instituted by the County Attorney or by
                    the attorney employed by the Commissloners~ Court under
                    the authority of Articles 7335 and 7335a, Ve C. 9, Opiu-
                    ions Ros. O-3134,O-6650;and O-980.
                              In Attorney GoneralPs ORlnion Ro. O-2959, th$s
                    department advised that Articles 7343, 7335 and 7335a,
                    v. c. s., authorizing the employment of an attorney to
                    enfowce or assist in the enforcement of delinquent tax-
                   _,

Hon, L. A. Woods, page 2      (V-535)


OS fO2'B p8Po8utage Of .the COlleCtiOu llOteXCeedlug 15$
are available to independent school districts. Be 1 v.
Mansfield Iudepend8Ut Sch@ol Distpictp 129 S.W.(2df 629;
Attomiey General98 'SupplesmntalOpinion Ro. O-452 and
Opinions Ros. O-2624 and O-3679. FU&hePmotie, by virtue
of the provisions of &ticles 2790, 27848, ks'amended,
2791, 2792, and 7337, 0, C. S., authority is granted the
Board of Trustees of ,lndependentschool districts to
levy and cause to be as888sOd and collected taxes voted
by the districts. Republic Ins&am8     Company v* Righ-
lan% Park Independent School District, 141 %x, 224, 171.
S,W,(2d) 342 at page 347. (Corn,App.)
          A mral high school distzict, however, al-
tho h it Is classified as's comon school diatrlct un-
der% tlcle 2922b, is orested and governed ,.UUderthe
provisions of 'the,mral hlgh sohool,laws, Aptlclea 29ga2a
to 2g22L4,inclusive, V. C. 5. Thus, the statute8 rppli-
cable to common school districts, (as distinguished from
iWPa1 Ngh 8ChOOl dbtPiCt8) w¶.llapply t0 PUPal high
8Chool di8tPiCt8 classifkd as~common in those matter8
which ape not covered by the PuPal high school laws then-
SS1V8S    e

          Article 2922L of the ruPa1 high school law8
provides, In part'.
               'The boruPdof tPustee8 of a PuPal high
         school di8tPiCt pPovid8d POP in this Act
         shall have the power to levy and collect an
         annual ad valomm tax D 0 ,e fop the mainte-
         nance of 8ChOOl8 thepein,,snd 'a.tax e . .,
         fop the puPpose of the paymeritof amounts
         legally coutpacted In p~mhaaing, constpuc-
         ting, PepalPlhg OP equipping public fpee
         school bulldl&$s withln:the limits,of each
         di8tPiCt . 0 e; and ppovlded further, that
         no tax shall be leViec¶ and no bonds shall be
         iS8U4d until after an eleation &all have
         been held wherein a ujopity of the qualified
         taxpaying VOteP8, votiug at said election,
         shall  have voted in faVOP of the levying of
         said~taX, or the issuance of said bonds, or
         both, as the ca8e may be, and whioh election



         a88essoP of taxesg who shall as8ess the
                                .




Hon. L. A. Woods, page 3    (V-535)


       taxable property within the limits of said
       dlstplct within the time provided by exist-
       ing laws, ana said assessment shall be equal-
       ized by the board of equalization composed of
       three member8 appointed by the board of trus-
       tees of said district. The said board of
       equalization . . , 8ha11 hsV8 the Same pOW8rS
       and authority and be subject to the same re-
       StriCtiOn that now govern said boards in in-
       deDendent school districts. + e The county
       tax collector shall aolleot such tax 0 . .
       The tax assessor herein provided for shall
       make a complete list of all assessments made
       by him and, when approved by the board of
       trustees, shall be submitted to the county
       tax colleotor not later than September first
       of each year" (Emphasis ours).
          Article 27&e, V. C. S., as amended by S. B.
373 of Acts 1947, 50th Legislature, Insofar as pertinent
to this opinion provides in Section 1%
            "The Comm&sslo&ersl Cour$ for the com-
       mon school district in It8 county, and the
       district school trustees for the independent
       school di8tPiet8 inCOPpOPat8d for school pUr-
       PO888 Only, and trustees of rural high school
       districts, and th8 tPlMt88S Of alt other
       school districts shall have the Dower to levy
       and cause to be COll8Ct8d th# nn@al taxes
       and to Issue the bonds herein &thorized, tl
       subject to the following provisions: e + e
       (Emphasis ours).
          Under the cited statutes it become8 apparent
that a rural high school district classified a8 common
Is neither a common nor an independent district In the
full sense; It is a hybrid form of school district. Un-
like a common 8ChOOl district, but like an Independent
school district, Ihe board of trustees of a rural high
school district has been authorized to levy and oau88
to be colleotod the taxes of the district, and may have
Its own a8aessor. But unlike an ind8pendOnt school dis-
trict, which may elect whe shall collect its taxes, a
rural high school district alassif%ed as common auult
have Its tares colXecPed by the county tax Eollector.
Attorney Oeneral's Opinion Ho. O-2299. Further, 11nllk8
statutes pertaining to comwn srhool districts, It Is
provided in Article 2922L that tax elections In rural
Hon. L. A. Woods, page 4   (V-535)


high school district8 must be held in accordance with
the laws now governing such elections in independent
school districts.
          Articles 2922L and 2784e, as amended, place
express power or authority In the boards of trustees of
rural high school districts to levy and cause to be col-
lected the taxes voted by the di8tPiCt, Accordingly, no
such authority rests In the Commissioners9 Court with
respect to rUPa1 Ngh 8ChOOl di8tPiCts classified as
common, and 8UCh Court is absent authority to employ an
attorney in the collection of delinquent taxes for such
districts.
            Since express  authority 18 given to the board
Of tFUStO88   to 1OPy  and CaUs8 t0 be COll8Ct8d the tax-
es of the rural high school districts, we aF8 of the
opinion that incidental or Implied authority and duty
rests In said board to effectuate the collection of tax-
es of the district and to employ every legally available
means to do 80. The taxing authority and conditions un-
der which it ha8 been made permi88ibLe by statute to em-
ploy an attorney in the collection of delinquent taxes
for an independent 8ChOOl district are identical with
the conditions that exist in rural high 8GhOOl districts
classified as common, hence we see no reason why the
same rule by analogy should not apply. MoPhail v. Tax
Collector, 280 S.W. 260, at page 264. Accordingly, we
advise that a rural high 8ChOOl district having the
status of a common school district may 8mplOy an attOP-
ney to enforce or assist In the enforcement of delin-
quent taxes for a peroentage of the collections not ex-
ceeding 15% In the same manner as may an independent
school district, subject to the provisions of Article
7343, v. c. se


          A rural high school di8triCt which has
     the status of a common school district un-
     der Article 2922b, V. C. S., may employ an
     attorney to enforce or to assist in the COl-
     leotlon of delinquent taxes in the di8tPict
     for a percentage of collections not exceed-
     ing 15% subject to the provision8 of ArtI-
     cles 7343 ana 7335a, V. C. S., appertaining
.   .-




         Hon. L. A. Woods, page 5   (V-535)


              to Independent school district8 68 COn8trU-
              ed’ in Bell v. Mansfield Independent Sahobl
              District, 133 Tex. 403, 129 S.W.(2d) 629.
                                              Yours very truly,
                                       A!PTORREYGEM!XAL OF TEXAS



         CEOIEIW                              Chester E. Ollison
                                              Assistant




                                       ATTORHEY GENERAL